Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-22-1995

Squires v Bonser
Precedential or Non-Precedential:

Docket 94-7035




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Squires v Bonser" (1995). 1995 Decisions. Paper 123.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/123


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
     _ UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                        _______________

         No. 94-7035                             _______________


                       JOSEPH SQUIRES, SR. Appellant

                                    V.

    THOMAS BONSER; JAY E. HUFFMAN; MIDDLE SMITHFIELD TOWNSHIP
       Appellees                           _______________

 Before: BECKER and COWEN, Circuit Judges and POLLAK, District
                             Judge*
                        _______________


           ORDER                              _______________



            The petition for panel rehearing is granted and the

opinion filed on May 8, 1995, is amended by adding a footnote 17

at the final word of the opinion's text ("damages"), such

footnote to be as follows:
          17.   At the new trial the jury is to be instructed
          that its award of compensatory damages cannot exceed
          $37,100.


                              By the Court,

                              \s\ Louis H. Pollak
                              District Judge
Dated:    June 22, 1995

__________________
*Honorable Louis H. Pollak, United States District Judge for the
Eastern District of Penndylvania, sitting by designation.